Title: John S. Cogdell to Thomas Jefferson, 4 September 1810
From: Cogdell, John S.
To: Jefferson, Thomas


          
            Dear sir
            4th September 1810 Charleston South Carolina.
          
           Obtruding on you a letter, no matter what the subject, would seem to require an apology—I am unable to offer any other than the motive which actuates me to send you the enclosed Oration,—if it finds you in a moment of leisure—it will I hope furnish for me an efficient Excuse.
          ’Tis from the pen of a Gentleman not only, very prominent in the Institution by which he was nominated, but at this moment very popular in our State; he fills the dignified Station of Attorney General— he is a Candidate for that place in the 12th Congress, which Mr Marion—holds in the Eleventh;—had his sphere been located to the narrow confines of Charleston, or Even Our State; I should not have presumed thus, but while the National Councils of our common Country seem to be his destined Orbit, I would fain do my endeavours to make him known as far as I could to men who are capable of estimating his Merits and his political Sentiments at their real Value.
          
            With Sentiments of Veneration I have the honor to Remain Sir, Your very Obedient Servant
            
 John. S. Cogdell
          
         